DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New art of Bredesen (U.S Patent No. 5010889) is included below that anticipates newly amended claims 1-20.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-12, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Bredesen (U.S Patent No. 5010889).

In regards to Claim 1 and 14, Bredesen teaches a medical-device system (Fig 1, Col 1 Line 47- Col 2 Line 6), comprising: a sensor circuit configured to receive acceleration information of a heart of a patient (Col 12, Lines 31 – 62, acceleration picked up by scope), having a prosthetic heart valve (PHV) (Col 32-33, postsurgical sounds pertaining to prosthetic sounds and murmurs, PHV is not positively recited within the claims it is plainly received as functional language); a PHV monitor circuit configured to determine a change in second heart sound (S2) information over time using the received acceleration information, and to generate an indicator of regurgitation or stenosis associated with dysfunction of the PHV using the determine change in S2 information. (Col 30 Section 17 – Pulmonary Regurgitation from S2, Col 26 – section 3 mitral regurgitation). 
In regards to Claim 2, Bredesen teaches wherein the PHV includes a bioprosthetic aortic valve implanted surgically in the patient or via a transcatheter approach (Col 32-33, postsurgical sounds pertaining to prosthetic sounds and murmurs, bioprosthesis one type of prosthesis, PHV not positively recited more functionally). 
In regards to Claim 3 and 15, Bredesen teaches wherein the acceleration information includes HS information from the patient (Col 12, Lines 31 – 62, acceleration picked up by scope).
In regards to Claim 4 and 15, Bredesen teaches wherein the HS metric includes a second heart sound (S2) intensity, or a first heart sound (S1) intensity (Col 12 Section E – establish S1 and S2 sounds).
In regards to Claim 5 and 15, Bredesen teaches wherein the HS metric includes a HS ratio of a first heart sound (S1) intensity to a second heart sound (S2) intensity (Ratios can be established by determining the timing and intensity of the differences between S1 and S2, Col 12 – spectral power density, each murmur or regurg is determined by distinct S1 and S2 analysis based on intensity and timing of the sounds to determine regurg and stenosis).

In regards to Claim 6 and 16, Bredesen teaches wherein the PHV monitor circuit is configured to generate the indicator indicating PHV dysfunction in responds to the generated HS metric exceeding a threshold or being outside of a specific range (Col 1 – 2 Summary – when an indication of murmur, regurg, stenosis is determined a display shows the diagnosis, Col 32 – postsurgical sounds after prosthetic heart valves inserted).
In regards to Claim 7 and 8, Bredesen teaches the received acceleration information includes a HS signal sensed from the patient, and the PHV monitor circuit is configured to: filter the HS signal using a filter circuit with a specified frequency passband; generate the HS metric including signal energy of the filtered HS signal; and generate the indicator indicating PHV dysfunction in responds to the generated signal energy of the filtered HS signal exceeding a threshold, wherein the frequency passband has a lower cutoff of substantially 100 Hz (Col 6 Line 21 – Col 7 line 50, filtering of sounds, frequency established, Col 13 line 19 -59 within 100 hz) ).
In regards to Claim 9 and 18, Bredesen fails to teach comprising an output circuit configured to generate an indication of position adjustment of the PHV during a heart valve replacement procedure using the generated HS metric (Col 32 – 34, postsurgical sounds pertaining to prosthetic sounds and murmurs that include heart sounds and the resultant diagnosis from reading the sounds). 
In regards to Claim 10 and 19, wherein the PHV monitor circuit is configured to generate a trend of the HS metric over time post implant of the PHV, and the system comprises an output circuit-configured to generate an alert of delayed post-implant recovery using the generated HS metric trend (Col 32 – 34, postsurgical sounds pertaining to prosthetic sounds and murmurs that include heart sounds and the resultant diagnosis from reading the sounds). 


In regards to Claim 11, Bredesen teaches comprising a heart failure detector circuit configured to detect worsening heart failure (WHF) in the patient using the received acceleration information (Col 31 – Cardiac arrhythmias identified by heart sounds that track heart failure).
In regards to Claim 12 and 20, Bredesen teaches wherein the heart failure detector circuit is configured to detect WHF attributable to PHV dysfunction in response to an increase in S3 intensity and a decrease in S2 intensity from their respective baselines (Col 28 – Aortic Regurg – S3 gallop LVD, Col 25 Line 27 – Col 26 line 27).  
In regards to Claim 13, Bredesen teaches wherein the sensor circuit is coupled to an accelerometer sensor mounted on a catheter used for delivering the PHV to a target implant site and configured to sense the acceleration information from the patient ((Col 32 – 34, postsurgical sounds pertaining to prosthetic sounds and murmurs that include heart sounds and the resultant diagnosis from reading the sounds). 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/               Examiner, Art Unit 3792                                                                                                                                                                                         
/NIKETA PATEL/               Supervisory Patent Examiner, Art Unit 3792